DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10711526 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s reply of 1/18/22 have been entered. The amendments have overcome the 112(b) rejections presented in the Examiner’s Action of 11/17/21. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. Specifically, Kolterman (US 20090229886 A1) and/or Rives (US 20080041628 A1) have been newly applied in the prior art rejection(s) below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolterman (US 20090229886 A1), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures – provided by applicant).

Regarding claim 1, Kolterman teaches a tool for forming or servicing a wellbore, the tool comprising: 
a first body (Fig 1, cone/cutter 21); 
a second body (Fig 1, bearing pin 19) configured to translate relative to the first body (Para 0023, Fig 1, cone 21 rotates on bearing pin 19); and 
a lubricant (Fig 1, Para 0024, lubricant is between the two bodies and may be injected via passage 27) configured to coat opposing sidewall surfaces of the first body and the second body after the tool enters the wellbore (Para 0024, the lubricant is between the two bodies and is communicated when “downhole pressure” is applied to the passage 27, the examiner also notes that the claim in question is an apparatus and the lubricant is able of being applied to the surfaces following deployment downhole), wherein, at least before the tool enters the wellbore, the opposing sidewall surfaces are free of a protective coating of solid material (Para 0024, “bearing pin 19 itself can provide a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces) and are in direct contact with one (Fig 1, Para 0024, surfaces are in direct contact as seen at e.g. reference numeral 25).  
While Kolterman teaches an additive to the lubricant (Para 0021), Kolterman is silent on the lubricant comprising an organometallic compound. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kolterman by using the lubricant of Desanker with an organometallic compound as disclosed by Desanker because of its anti-wear and anti-friction properties (Abstract of Desanker). As modified, the lubricant of Desanker is to be used in the drill bit structure of Kolterman. 

Regarding claim 2, Kolterman further teaches wherein the second body comprises a bearing (Fig 1, journal bearing 19).  

Regarding claim 3, Kolterman further teaches wherein at least one of the first body and the second body comprises an uncoated metal (Fig 1, as conveyed by at least the metallic cross-hatching, the bodies 21 and/or 19 are metal. Para 0024, “bearing pin 19 itself can provide a bearing surface” and is thus uncoated).  

(Abstract of Desanker, polyalphaolefin is used as a base fluid).  

Regarding claim 6, Kolterman as modified further teaches wherein the lubricant has a viscosity greater than about 100,000 cP at a temperature of about 20°C and a sheer rate of less than about 40 s (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition).  


Regarding claim 7, Kolterman as modified further teaches wherein the organometallic compound of the lubricant comprises a silver-organic compound (Abstract of Desanker, the lubricant has a silver organic complex).  

Regarding claim 8, Kolterman as modified further teaches wherein the silver-organic compound comprises [Ag(3, 5-dimethyl-4-n-hexyl-pyrazolate]3 (Abstract of Desanker, the silver organic complex is the recited compound).  

Regarding claim 9, Kolterman as modified further teaches wherein the silver-organic compound comprises at least one silver atom bound with an organic complex (Fig 1, Scheme 1 of Desanker, lubricant has the recited characteristic).  

Regarding claim 10, Kolterman as modified further teaches wherein the organic complex comprises a cyclic hydrocarbon comprising: one or more of nitrogen (N), phosphorous (P), boron (B), or sulfur (S) elements; and carbon (C); and hydrogen (H) (Fig 1, Scheme 1 of Desanker, lubricant has the recited characteristic, in this case bonding to at least nitrogen).  

Regarding claim 11, Kolterman as modified further teaches wherein the cyclic hydrocarbon further comprises oxygen (O) (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition).  

Regarding claim 12, Kolterman as modified further teaches wherein the organic complex comprises at least one of a phenol group, an alkyl group, or a pyrazole group (Abstract of Desanker, the compound is a “pyrazole complex”).  

Regarding claim 15, Kolterman teaches an earth-boring drill bit for forming or servicing a wellbore (Fig 1, bit 11), the earth-boring drill bit comprising a plurality of rolling cone assemblies (Para 0006, “bits […] have several, typically three, cutter cones”), at least one of the rolling cone assemblies comprising: 
a rolling cone (Fig 1, cone 22) rotatably mounted to a bearing pin (Para 0023, Fig 1, cone 21 rotates on bearing pin 19) on a bit leg (Fig 1, leg 15); and 
(Fig 1, Para 0024, lubricant is between the two bodies 22 and 19) between a sidewall surface of the bearing pin opposing a sidewall surface of the rolling cone (Fig 1, Para 0024, lubricant is between the two bodies 22 and 19 and their respective surfaces facing one another).
wherein, the earth-boring drill bit is configured such that, before a first use within the wellbore, the sidewall surface of the bearing pin and the sidewall surface of the rolling cone are free of a coating of solid material (Para 0024, “bearing pin 19 itself can provide a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces) and are in direct contact with one another (Fig 1, Para 0024, surfaces are in direct contact as seen at e.g. reference numeral 25).  
While Kolterman teaches an additive to the lubricant (Para 0021), Kolterman is silent on the lubricant comprising an organometallic compound formulated to form a solid protective coating on at least one of the sidewall surface of the bearing pin and the sidewall surface of the rolling cone. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex) formulated to form a solid protective coating on at least one of the sidewall surface of the bearing pin and the sidewall surface of the rolling cone (Abstract, a “protective metallic service particles” are deposited on the surface; these are the recited sidewall surfaces as a modification to Kolterman as these are the surfaces in which the lubricant is in contact).


Regarding claim 16, Kolterman further teaches wherein the at least one of the rolling cone assemblies further comprises a seal assembly (Fig 1, seal 33) between the rolling cone and the bearing pin (Para 0023, “O-ring seal 33 can be located between the bearing pin 19 and cutter 21”), the seal assembly sealing the lubricant within a channel between the sidewall surface of the bearing pin and the sidewall surface of the rolling cone (Para 0023, “O-ring 33 and seal region at the base of the bearing pin 19 prevent egress of lubricant”).  

Regarding claim 17, Kolterman further teaches wherein the at least one of the rolling cone assemblies further comprises a bearing (Fig 1, bearing 43) disposed between the bearing pin and the rolling cone (Fig 1, bearing is between 19 and 22).  

Regarding claim 18, Kolterman further teaches wherein the bearing disposed between the bearing pin and the rolling cone is a ball bearing, a ball plug, or a ball retainer (Fig 1, bearing 43 is a ball bearing); and the earth-boring drill bit is configured such that, at least before the first use within the wellbore, the sidewall surface of the bearing pin and (Fig 1, surface at 25 are in direct contact with one another between the lower bearing 43 and the seal 33).  

Regarding claim 19, Kolterman teaches a drilling system for forming or servicing a wellbore, the drilling system comprising: 
a drill string (Fig 1, Para 0022, “threads 17 are formed on the top of the body 13 for connection to a conventional drill string”); and 
a drill bit (Fig 1, bit 11) coupled at a distal end of the drill string (Para 0022, “threads 17 are formed on the top of the body 13 for connection to a conventional drill string”), the drill bit comprising: 
at least one rolling cone (Fig 1, cone 22) rotatably mounted to a bearing pin (Para 0023, Fig 1, cone 21 rotates on bearing pin 19) of a bit leg (Fig 1, leg 15); 
a lubricant between opposing surfaces of the at least one rolling cone and the bearing pin (Fig 1, Para 0024, lubricant is between the two bodies 22 and 19 and their respective surfaces facing one another), the opposing surfaces comprising: 
a surface of the at least one rolling cone (Fig 1, surface of 22 facing 19); and 
a surface of the bearing pin (Fig 1, surface of 19 facing 22), 
a passage internal to the bearing pin (Fig 1, passage 27 leads to the surface of the bearing pin 19) and in operable communication with a fluid reservoir of the drill string (Para 0022, there is a conventional drill string with an inner bore. This inner bore communicated with an annulus surrounding the drill bit via nozzle 31 which is “for discharging drilling fluid”. Para 0029, there is a pressure compensator 29 which communicates “pressure to the lubricant passage 27”. The examiner acknowledges the broad interpretation presented here, however, respectfully notes that the claim does not require direct fluidic communication between the fluid reservoir and the passage. In particular, the examiner notes that the fluid reservoir of the drill string is not recited as requiring it to contain lubricant), the passage being configured to deliver the lubricant to between the opposing surfaces (Para 0024, passage 27 is used to deliver lubricant to the recited surfaces), 
wherein, the opposing surfaces are configured to be free of a coating of solid material (Para 0024, “bearing pin 19 itself can provide a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces) and are in direct contact with one another prior to delivery of the lubricant to between the opposing surfaces (Fig 1, Para 0024, surfaces are in direct contact as seen at e.g. reference numeral 25).  
While Kolterman teaches an additive to the lubricant (Para 0021), Kolterman is silent on the lubricant comprising an organometallic compound formulated to form a solid coating on at least one of the opposing surfaces during use of the drill bit. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex) formulated to form a solid coating on at least one of the opposing surfaces during use of the drill bit (Abstract, a “protective metallic service particles” are deposited on the surface; these are the recited sidewall surfaces as a modification to Kolterman as these are the surfaces in which the lubricant is in contact).

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rives (US 20080041628 A1), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures – provided by applicant)

Regarding claim 1, Rives teaches a tool for forming or servicing a wellbore, the tool comprising: 
a first body (Fig 1, cutter cone 22); 
a second body (Fig 1, journal bearing 18) configured to translate relative to the first body (Para 0016, “the cutter body 22 can rotate on the axially skewed journal 18”); and 
a lubricant (Para 0028, “a lubricant”) comprising configured to coat opposing sidewall surfaces of the first body and the second body after the tool enters the wellbore (Para 0028, a lubricant is added between the body 22 and 18; Para 0022, this may occur at “any time” after assembly which would include disposition within a wellbore. The examiner notes that the claim in question in an apparatus and does not require an explicit methodological step be taught by the prior art), wherein, at least before the tool enters the wellbore, the opposing sidewall surfaces are free of a protective coating of solid material (Para 0023, the journal 18 or cutter 22 may “optionally” be coated with a hardened material, the optional discussion conveys that 
Rives is silent on the lubricant comprising an organometallic compound. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rives by using the lubricant of Desanker with an organometallic compound as disclosed by Desanker because of its anti-wear and anti-friction properties (Abstract of Desanker). As modified, the lubrication additive of Desanker is to be used in the drill bit structure and lubricant of Rives. 

Regarding claim 4, Rives further teaches wherein the lubricant is a grease (Para 0028, the lubricant is a grease).  

Regarding claim 6, Rives as modified further teaches wherein the lubricant has a viscosity greater than about 100,000 cP at a temperature of about 20°C and a sheer rate of less than about 40 s (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolterman (US 20090229886 A1), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures – provided by applicant), further in view of White (US 20160186083 A1).

Regarding claim 13, Kolterman as modified is silent on wherein the lubricant further comprises a catalyst formulated to react with the organometallic compound.  
	White teaches the lubricant further comprises a catalyst formulated to react in a lubricant (Para 0051, “Many homogeneous or heterogeneous, solid catalysts are known to one skilled in the art. The choice of catalyst depends on the reactivity of the starting materials and product quality requirements”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kolterman as modified by having forming a catalyst as disclosed by White because it would enhance the performance of the lubricant by increasing the rate of a chemical reaction of the lubricant, which is by definition the function of a catalyst. As a modification to Kolterman, in view of Desanker, the lubricant comprises an organometallic compound, thus the catalyst may be selected to react with the lubricant of Kolterman as modified  

Regarding claim 14, Kolterman as modified is silent on wherein the lubricant further comprises catalytic nanoparticles.
 (Para 0051, “Many homogeneous or heterogeneous, solid catalysts are known to one skilled in the art. The choice of catalyst depends on the reactivity of the starting materials and product quality requirements”; Para 0002 there are encapsulated catalytic particles, these may be “nanoscale particles” see Para 0077). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kolterman as modified by having forming a catalyst as disclosed by White because it would enhance the performance of the lubricant by increasing the rate of a chemical reaction of the lubricant, which is by definition the function of a catalyst. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolterman (US 20090229886 A1), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures – provided by applicant), further in view of Rives (US 20080041628 A1).

Regarding claim 20, Kolterman as modified is silent on hardfacing on other surfaces of the at least one rolling cone.
	Rives teaches hardfacing on other surfaces of the at least one rolling cone (Para 0023, “exterior of the cutter body 22 can be formed from, or coated with, a hardened material”. The examiner notes that the exterior of the cutter 22 can be reasonably “segmented” such that it can constitute multiple surfaces).
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676